              Case 20-10343-LSS          Doc 1856      Filed 12/16/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                       (Jointly Administered)

                       Debtors.                           Re: Docket No. 1738


    CERTIFICATE OF NO OBJECTION TO EIGHTH MONTHLY APPLICATION OF
    ALIXPARTNERS, LLP, FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE
     OF UNSECURED CREDITORS, FOR ALLOWANCE OF COMPENSATION AND
           REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
         OCTOBER 1, 2020 THROUGH AND INCLUDING OCTOBER 31, 2020

         The undersigned hereby certifies that, as of the date hereof, she has received no answer,

objection or other responsive pleading to the Eighth Monthly Application of AlixPartners, LLP,

Financial Advisor to the Official Committee of Unsecured Creditors, for Allowance of

Compensation and Reimbursement of Expenses for the Period from October 1, 2020 through and

Including October 31, 2020 (“Application”; D.I. 1738) filed on November 25, 2020.                    The

undersigned further certifies that she has reviewed the Court’s docket in these cases and no

answer, objection or other responsive pleading to the Application appears thereon. Pursuant to the

Notice of Application, objections or responses to the Application were to be filed and served no

later than December 9, 2020, at 4:00 p.m.

         Pursuant to the Order (I) Approving Procedures for (A) Interim Compensation and

Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for

Official Committee Members and (II) Granting Related Relief (“Interim Compensation Order”;



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS        Doc 1856     Filed 12/16/20     Page 2 of 2




D.I. 341), the Debtors are authorized to pay the applicant $204,529.20, which represents eighty

percent (80%) of the total fees ($255,661.50) requested in the Application on an interim basis

without further order of the Court. No expenses were requested in the Application.


Dated: December 16, 2020                           Respectfully submitted,
Wilmington, Delaware
                                                   REED SMITH LLP

                                               By: /s/ Katelin A. Morales
                                                   Kurt F. Gwynne (No. 3951)
                                                   Katelin A Morales (No. 6683)
                                                   1201 Market Street, Suite 1500
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 778-7500
                                                   Facsimile: (302) 778-7575
                                                   E-mail: kgwynne@reedsmith.com
                                                   E-mail: kmorales@reedsmith.com

                                                           -and-

                                                   KRAMER LEVIN NAFTALIS
                                                     & FRANKEL LLP
                                                   Thomas Moers Mayer, Esquire
                                                   Rachael Ringer, Esquire
                                                   Jennifer R. Sharret, Esquire
                                                   Megan M. Wasson, Esquire
                                                   177 Avenue of the Americas
                                                   New York, NY 10036
                                                   Telephone: (212) 715-9100
                                                   Facsimile: (212) 715-8000
                                                   E-mail: tmayer@kramerlevin.com
                                                   E-mail: rringer@kramerlevin.com
                                                   E-mail: jsharret@kramerlevin.com
                                                   E-mail: mwasson@kramerlevin.com

                                                   Counsel to the Official Committee of
                                                   Unsecured Creditors




                                             -2-
